DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on August 6, 2019.  As directed by the amendment: no claims have been amended, claims 1-41 have been canceled, and new claims 42, 43, 45-55 have been added.  Thus, claims 42, 43, and 45-55 are presently pending in the application.
Claim Objections
Claims 42 and 45-55 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In the instant case, the claims were numbered 42-43 and 45-55 such that claim number 44 was skipped. Therefore, misnumbered claims 45-55 have been renumbered claims 44-54.
In claim 42, line 12 should be amended to read –a computing device in operable communication with the source…-- to correct a typographical error.
In claim 50, line 7 should be amended to read –a computing device in operable communication with the source…-- to correct a typographical error.
than the…-- to correct a typographical error.
In claim 54, line 3 should be amended to read --…wherein an initial pair of non-physically contiguous inflatable cells…-- to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 and 53-55 (renumbered as claims 52-54) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 recites the limitation "the plurality of valves" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 (renumbered as claim 52) depends on itself.  It appears the claim should instead depend on claim 52 (renumbered claim 51) and it has been examined as such were the case.  

Claim 55 (renumbered as claim 54) depends on itself.  It appears the claim should instead depend on claim 54 (renumbered as claim 53) and it has been examined as such were the case.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an 

Claims 42, 43, 45, 46 and 49-51 (renumbered as claims 42-45 and 48-50) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kramer et al. (US 2006/0085919).
As to claim 42, Kramer discloses a therapeutic compression system 600 (Fig. 22) comprising: a plurality of inflatable cells 610 (paragraph [0090]); and a pneumatic compression system 616 operatively coupled to the plurality of inflatable cells 610 (Fig. 22, paragraph [0091]) and comprising: a source 624, 626 (either of back or seat/lumbar pump 624, 626) of a pressurized fluid to selectively inflate one or more of the plurality of inflatable cells 610 (paragraph [0095]), a sink to selectively deflate one or more of the plurality of inflatable cells (paragraph [0099], where the atmosphere acts as the claimed sink for the vented air from the cells 610), a manifold 632, 634 (banks 632, 634 of solenoids may be mounted to one or more manifolds, paragraph [0096]) to be in fluid communication with the source 624, 626, the sink, and the plurality of inflatable cells 610, a plurality of valves 632-660 (solenoids 636-660) operatively coupled to the manifold 632, 634 to selectively inflate, deflate, or hold the pressure of each of the plurality of inflatable cells 610 (paragraph [0096]), a computing device (microprocessor 666, Fig. 22, paragraph [0097]) in operable communication the source 624, 626 and the plurality of valves 632-660 and configured to: provide compression therapy to a user using the plurality of inflatable cells 610 according to a plurality of therapeutic protocols, 
As to claim 43, Kramer discloses that the first therapeutic protocol further provides simultaneous inflation of a fifth cell and a sixth cell of the plurality of inflatable cells using the plurality of valves for a third period of time following the second period of time (when the first time period is subset “1” being inflated, the second time period is subset “2” being inflated, and the third time period is subset “3” being inflated, see Fig. 22, paragraph [0092]).  
As to claim 45 (renumbered as claim 44), Kramer discloses that the first therapeutic protocol further provides: simultaneous deflation of the first cell 1 and the 
As to claim 46 (renumbered as claim 45), Kramer discloses that the first cell is physically contiguous with the third cell and the second cell is physically contiguous with the fourth cell (subsets “1” and “2” are next to each other, see Fig. 22).
As to claim 49 (renumbered as claim 48), Kramer discloses that the computing device is further configured to allow the user to select which of the plurality of therapeutic protocols to be provided to the user (paragraph [0055], input from a user to select which goal is to be achieved, see also user input device 668, Fig. 22, paragraph [0100]).  
As to claim 50 (renumbered as claim 49), Kramer discloses that the computing device is further configured to allow the user to modify at least one of the plurality of therapeutic protocols (via user input device 668, which allows the user to adjust the set point pressure, areas targeted, and the cycle rate, see Fig. 22, paragraph [0100]).  
As to claim 51 (renumbered as claim 50), Kramer discloses a therapeutic compression system 600 (Fig. 22) comprising: a source 624, 626 (either of back or seat/lumbar pump 624, 626) of a pressurized fluid to selectively inflate one or more of a plurality of inflatable cells 610 (paragraph [0095]), a sink to selectively deflate one or more of the plurality of inflatable cells (paragraph [0099], where the atmosphere acts as the claimed sink for the vented air from the cells 610), a manifold 632, 634 (banks 632, 634 of solenoids may be mounted to one or more manifolds, paragraph [0096]) to be in .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42 and 52-55 (renumbered as claims 42 and 51-54) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senoue et al. (US 5,233,974), in view of Wright et el. (US 2008/0281240).
As to claim 42, Senoue discloses a therapeutic compression system (Fig. 1, air massaging apparatus, col. 6, ln. 19-23) comprising: a plurality of inflatable cells 1A-6B (see Figs. 1, 2, 3, and 5, col. 6, ln. 23-26); and a pneumatic compression system (Fig. 1) operatively coupled to the plurality of inflatable cells 1A-7B and comprising: a source of a pressurized fluid 30 (pump 30, see Fig. 1) to selectively inflate one or more of the plurality of inflatable cells 1A-7B (col. 6,ln. 19-33), a sink to selectively deflate one or more of the plurality of inflatable cells (the atmosphere acts as the claimed sink for the air exhausted from the cells when deflated), a distributor 40, including a valve 60 to selectively inflate, deflate, or hold the pressure of each of the plurality of inflatable cells 1A-7B (col. 8, ln. 61 – col. 9, ln. 3), a computing device (control circuit 70, Fig. 1) in operable communication the source 30 and the distributor 40 and configured to: provide 
Since Senoue instead discloses a distributor with a valve disk for acheiving the sequence of inflation, Senoue does not disclose a manifold to be in fluid communication with the source, the sink, and the plurality of inflatable cells, or a plurality of valves operatively coupled to the manifold to selectively inflate, deflate, or hold the pressure of each of the plurality of inflatable cells.  However, Wright teaches a pneumatic compression device having a plurality of selectively inflatable cells (Cell A-N, Fig. 2), whose inflation/deflation state is controlled by a plurality of valves (225 a-N, Fig. 2) connected to a manifold 230 in fluid communication with the compression pump 205 (paragraph [0025]).   Therefore, it would have been obvious to one of ordinary skill in 
As to claim 52 (renumbered as claim 51), Senoue discloses a therapeutic system (Fig. 1, air massaging apparatus, col. 6, ln. 19-23) comprising: a plurality of inflatable cells 1A-6B (see Figs. 1, 2, 3, and 5, col. 6, ln. 23-26); and a pneumatic compression system (Fig. 1) operatively coupled to the plurality of inflatable cells 1A-7B and comprising: a source of a pressurized fluid 30 (pump 30, see Fig. 1) to selectively inflate one or more of the plurality of inflatable cells 1A-7B (col. 6,ln. 19-33), a sink to selectively deflate one or more of the plurality of inflatable cells (the atmosphere acts as the claimed sink for the air exhausted from the cells when deflated), a distributor 40, including a valve 60 to selectively inflate, deflate, or hold the pressure of each of the plurality of inflatable cells 1A-7B (col. 8, ln. 61 – col. 9, ln. 3), a computing device (control circuit 70, Fig. 1 operatively coupled to the source 30 and the distributor 40 and configured to: for each pair of non-physically contiguous inflatable cells of the plurality of cells (1A&1B, 2A&2B…7A&7B), one pair at a time, simultaneously inflate the pair of non-physically contiguous inflatable cells of the plurality of cells for a period of time and simultaneously deflate the pair of non-physically contiguous inflatable cells of the plurality of cells following the expiration of the period of time until all of the plurality of cells have been inflated and deflated (see Senoue, Fig. 9, Fig. 10, col. 12, ln. 59-65). 

As to claim 53 (renumbered as claim 52), the modified system of Senoue discloses that the plurality of inflatable cells are arranged from a most distal cell 1A to a most proximal cell 6B and define a proximal group of inflatable cells 1B-6B and a distal group of inflatable cells 1A-6A, wherein the proximal group of inflatable cells 1B-6B are more proximal that the distal group of inflatable cells 1A-6A (see Fig. 1), wherein each pair of non-physically contiguous inflatable cells of the plurality of cells comprises a single inflatable cell (1A, 2A…6A) from the proximal group different from any other pair 
As to claim 54 (renumbered as claim 53), the modified system of Senoue discloses that the plurality of inflatable cells are arranged from a most distal cell 1A to a most proximal cell 6B and define a proximal group of inflatable cells 1B-6B and a distal group of inflatable cells 1A-6A, wherein initial pair of non-physically contiguous inflatable cells 1A-1B that are simultaneously inflated and deflated comprise the most distal cell 1A and a most distal cell 1B of the proximal group 1B-6B (see Fig. 1, col. 12, ln. 42-47).  
As to claim 55 (renumbered as claim 54), the modified system of Senoue discloses that a next pair of non-physically contiguous inflatable cells 2A-2B following the inflation and deflation of the initial pair of non-physically contiguous inflatable cells 1A-1B are physically contiguous with initial pair of non-physically contiguous inflatable cells (see Fig. 1 where cell 2A is next to cell 1A and cell 2B is next to cell 1B, col. 12, ln. 42-47).
Claims 47 and 48 (renumbered as claims 46 and 47) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senoue et al. (US 5,233,974), in view of Wright et el. (US 2008/0281240), as applied to claim 42 above, and further in view of Fujimoto et al. (US 5,611,772).
As to claim 47 (renumbered as claim 46), the modified system of Senoue discloses the claimed invention except that the plurality of therapeutic protocols comprises a second therapeutic protocol different from the first therapeutic protocol, wherein the second therapeutic protocol provides: maintenance of a minimum pressure 
As to claim 48 (renumbered as claim 47), the modified system of Senoue discloses that the plurality of inflatable cells 18h-18a (Fig. 2 of Fujimoto) are arranged from a most distal cell 18h to a most proximal cell 18a, wherein sequential inflation of each of the plurality of inflatable cells, one at a time, to a selected pressure greater than the minimum pressure comprises sequentially inflating each of the plurality of inflatable cells from the most distal cell 18h to the most proximal cell 18a (Fujimoto, Fig. 2, Fig. 4, col. 9, ln. 28-32).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schock et al. (US 5,490,820), Grant (US 3,674,019), Bullard (US 5,027,797), and Roth (US 2007/0088239) disclose various compression devices having a plurality of inflatable bladders/cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785